July 19, 1768. Bill sets out partnership of defendants and its dissolution; partnership of Jackson and one Wise, and purchase by Jackson and Wise of Rowand’s share of first partnership for £12,500 and then dissolution of Jackson and Wise; a third partnership of Jackson and plaintiff, the plaintiff paying Wise £600, giving him a release from debts of firm, also a bond from Jackson and plaintiff for debt of £12,500 upon Rowand’s promise of £700 discount and assistance in trade, and one year respite before payment of bond. Bill claims that before end of year,. Rowand obtained warrant to confess judgment from Jackson, entered up judgment, had execution issued and plaintiff’s stores closed for about a month; that plaintiff assisted Jackson with £7000; that plaintiff with George Bedon and William Woodrop as securities, had given defendant bond of £5000; that defendant refused to give up original bond of £12,500; that George Bedon paid £1000 for which defendant gave him a separate receipt and refused to sign receipt on back of bond; that defendant has instituted suit at law on the bond, although bond was signed upon his promise to settle by arbitration. Bill seeks injunction and relief.
August 26, 1768, order for subpoena. August 13-September 12, 1768, depositions for plaintiff by Hatten Stratford, John Martin, John Bennett Bedgood, John Bradwell,. Josiah Furman, Charles Crockatt Woodrop, George Bedon, John Savage, William Woodrop, Roger Pinckney (provost marshall), David Deas, Robert Williams. Copy of account of Jackson with Stocker and Jackson. Copy of defendant’s letter to William Woodrop, in which he agrees to forfeit or discount a debt of £500 from Jackson to Stocker and Jackson. September 5, 1768, additional interrogatories for William and Crockatt Woodrop concerning letter of Rowand to William Woodrop.
March 2, 1769. Defendant’s appeal bond shows decree to have ordered defendant to pay plaintiff £422 and £1250, and damages assessed by Master for shutting up plaintiff’s store; and defendant to pay all costs; that plaintiff should pay what Master might find due on bond of £5000; defendant to cancel and deliver up *569all bonds of plaintiff and to enter satisfaction on his judgment at law. Bond shows defendant intends to appeal to King in Privy Council in Great Britain.
[JOHN] Rutledge for plaintiff.
. March 2, 1769. Affidavit of defendant that he is not satisfied with decree, that the matter exceeds £300 in value, and he seeks an appeal to his Majesty in Privy Council.
(Bundle 1767-1770)